Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 27, 2021

                                        No. 04-21-00015-CV

                       Eric PASANISI and Tanganyika Wildlife Safari, Ltd.,
                                         Appellants

                                                   v.

      Mark VANHAM and Klineburger Vanham International Hunting Consultants, LLC.,
                                    Appellees

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-08521
                           Honorable Laura Salinas, Judge Presiding


                                            ORDER

        The trial court clerk has filed a notification of late record, stating that the appellants failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that appellants
are not entitled to preparation of the clerk’s record without paying the fee.

        It is therefore ORDERED that appellants provide written proof to this court on or
before February 12, 2021, that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the
clerk’s fee. If appellants fail to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing
dismissal of appeal if appellant fails to comply with an order of this court).




                                                        _________________________________
                                                        Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court